[Cite as Kenney v. Carroll, 2021-Ohio-1911.]


STATE OF OHIO                    )                     IN THE COURT OF APPEALS
                                 )ss:                  NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                 )

ROBERT J. KENNEY                                       C.A. No.       19CA0080-M

        Appellee

        v.                                             APPEAL FROM JUDGMENT
                                                       ENTERED IN THE
HEIDI R. CARROLL                                       COURT OF COMMON PLEAS
                                                       COUNTY OF MEDINA, OHIO
        Appellant                                      CASE No.   09 DR 0598

                                 DECISION AND JOURNAL ENTRY

Dated: June 7, 2021



        HENSAL, Presiding Judge.

        {¶1}    Heidi Carroll has appealed from the judgment of the Medina County Court of

Common Pleas, Domestic Relations Division. For the reasons that follow, this Court affirms in

part, reverses in part, and remands the matter for further proceedings.

                                                  I.

        {¶2}    This case has a long procedural history, much of which is not relevant to this appeal.

What is relevant is that Ms. Carroll (“Mother”) and Mr. Kenney (“Father”) married in 2008, had

one son (“C.K.”) together later that year, and that Father filed for divorce in 2009. In 2011, the

trial court issued a decree of divorce and a judgment entry allocating parental rights and

responsibilities, which adopted a shared parenting plan. At that time, the child support worksheets

reflected that Mother had no income and that Father’s income was $158,000. The trial court,

therefore, ordered Father to pay Mother $1,268.17 per month in child support.
                                                2


       {¶3}    The parties filed several post-decree motions and have been before this Court in

two prior appeals, one of which was a consolidated appeal. This Court issued its first decision in

Kenney v. Carroll, 9th Dist. Medina Nos. 13CA0090-M and 15CA0102-M, 2017-Ohio-354

(“Kenney I”), and its second decision in Kenney v. Carroll, 9th Dist. Medina No. 17CA0042-M,

2018-Ohio-1882 (“Kenney II”).

       {¶4}    In Kenney I, Mother appealed from the trial court’s October 22, 2013, order

adopting a magistrate’s decision relative to several post-decree motions, including Mother’s

motion to modify child support. Kenney I at ¶ 4. The trial court’s order addressed that motion,

among others, and “determined that there was not a change of circumstances that would support a

modification of child support for 2011, but there was such a change in 2012.” Id. As a result, the

trial court increased Father’s monthly child support obligation to $1,531.62 for the year 2012. Id.

“Based upon the 2012 child support figure, the trial court then determined that there was not

another change of circumstances that would require a modification of support for 2013.” Id.

       {¶5}    After Mother appealed, Father moved this Court to remand the matter so that the

trial court could rule on the parties’ objections to the magistrate’s decision, which this Court

granted. Id. at ¶ 5. On November 5, 2015, the trial court sustained Father’s objection to the child

support obligation, and recalculated Father’s obligation for the years 2012 and 2013. Id. It set

Father’s new monthly child support obligation to $1,003.26 effective January 1, 2012. Kenney II

at ¶ 3. Mother appealed the November 5, 2015 order, and this Court consolidated that appeal with

the then-pending appeal. Kenney I at ¶ 5.

       {¶6}    Mother assigned several errors on appeal in Kenney I, including that the trial court

erred in recalculating Father’s child support obligation with a $150,000 income limit when there

was no dispute that Father earned over $150,000. Id. at ¶ 25, 28. This Court agreed, but for
                                                  3


jurisdictional reasons. Id. at ¶ 36. This Court noted that it remanded the matter only for the trial

court to rule on the parties’ objections to the magistrate’s decision, and that neither party had

objected to the magistrate’s decision on the basis that the magistrate failed to use a calculation

applicable to incomes over $150,000. Id. We concluded that the trial court exceeded its

jurisdiction provided by the limited remand when it recalculated support in this manner and,

insofar as the trial court imposed a $150,000 income limit, vacated its judgment. We then

“remanded for the trial court to recalculate child support for the years at issue without utilization

of the $150,000 income limitation.” Id.

       {¶7}     On remand, the trial court issued a judgment entry captioned as a nunc pro tunc

entry, which addressed Father’s child support obligation. In doing so, the trial court considered

additional matters and conducted a new analysis. Kenney II, 2018-Ohio-1882, at ¶ 5. It again set

Father’s monthly child support obligation to $1,003.26. Id. at ¶ 6. Mother appealed that judgment

entry in Kenney II, arguing, in part, that the trial court erred by using a nunc pro tunc entry to make

substantive changes to its prior judgment entry regarding Father’s child support obligation. Id. at

¶ 7. This Court agreed, reversing and remanding the matter for the trial court to vacate its

attempted nunc pro tunc entry and to calculate child support in accordance with Kenney I, that is,

without utilization of the $150,000 income limitation. Id. at ¶ 13; Kenney I at ¶ 36.

       {¶8}    On remand for the second time, the trial judge recused herself and a visiting judge

addressed this Court’s decision in Kenney II, as well as other pending motions. The visiting judge

issued a judgment entry on October 23, 2019, ordering, in part, that Father pay $1,075.98 in

monthly child support effective November 1, 2019, and that Father maintain possession of C.K.’s

passport unless Mother needed it to travel with C.K. Both parties sought clarification of that

judgment entry, including clarification of the issues regarding C.K.’s out-of-pocket medical
                                                  4


expenses, the annual dependent child tax exemption, retroactive child support, and C.K.’s

international travel. Mother also appealed the visiting judge’s October 23, 2019, order to this

Court. This Court remanded the matter for the visiting judge to address the parties’ respective

motions for clarification. The visiting judge then issued a new judgment entry on April 21, 2020.

       {¶9}    In the April 21, 2020, judgment entry, the visiting judge addressed: (1) the

calculation of child support from October 11, 2011, until October 22, 2013, and through June 6,

2019; (2) child support from June 6, 2019, forward, including a consideration of out-of-pocket

medical costs and tax exemptions; and (3) Mother’s motion to reconsider international travel. The

visiting judge indicated that, for some unknown reason, the prior judge captioned her judgment

entry (i.e., the judgment entry subject to this Court’s remand in Kenney II) as a nunc pro tunc entry.

The visiting judge indicated that the improper caption of that entry was the basis for this Court’s

reversal in Kenney II, not the merits of the prior judge’s calculation of child support. It, therefore,

concluded that nothing in Kenney II required it to reach a different conclusion with respect to the

calculation of child support, which the visiting judge considered to be reasonable and appropriate.

       {¶10} The visiting judge then addressed the needs and standard of living of C.K., as

required under Revised Code Section 3119.04(B) when the combined annual gross income of the

parents is above $150,000.1 In doing so, the visiting judge indicated that C.K. is well provided

for, and that he enjoys a very high standard of living with Mother. Regarding C.K.’s education

expenses, the visiting judge indicated that C.K.’s private-school education was previously funded

through a scholarship and, when the scholarship ended, through a trust fund provided by his



       1
          We note that Section 3119.04 was amended effective March 28, 2019, and, unlike the
prior version, no longer contains subsections (A) and (B). The visiting judge referenced the prior
version, and the parties have done so on appeal. This Court will do the same.
                                                 5


maternal grandparents. The visiting judge stated that it was anticipated that C.K.’s maternal

grandparents would continue to fund C.K.’s private-school education through high school. The

visiting judge also noted that Mother lives in a nice, newer residential development, and that she

owns numerous rental properties. The visiting judge further noted that Mother’s family owns a

profitable business, and that she has access to vast familial financial resources that have allowed

her and C.K. to enjoy a very high standard of living.

         {¶11} The visiting judge then discussed Father’s support of C.K. beyond his child support

obligation. The visiting judge noted that Father has two additional children with his now-wife,

that he provides for C.K. 50% of the time, and that he supports C.K.’s extracurricular activities

and interests. The visiting judge concluded that “[b]ecause of the high standard of living enjoyed

by [Mother], her access to vast familial financial resources and [Father’s] full financial support of

[C.K.] during his 50% parenting time, [Mother] simply does not need any more than the minimum

child support called for by R.C. 3119.04(B) in order to adequately provide for [C.K.’s] needs and

standard of living[,]” and there is “simply no reason or evidentiary support to increase Child

Support over the $150,000 limit.” It then quoted portions of the prior judge’s nunc pro tunc entry

regarding the child support calculation, noted that it agreed with that analysis, and emphasized that

Section 3119.04(B) provides a floor, which Mother has no absolute right to go above. It concluded

that it was Mother’s burden to establish that it was in C.K.’s best interest to go above that amount,

which she failed to do. It then concluded that Father’s monthly child support obligation from

January 1, 2012, through November 1, 2019, shall be $1,003.26, and Father’s monthly child

support obligation from November 1, 2019, forward shall be $1,003.26 until further order by the

court.
                                                6


       {¶12} In addition to the child support issue, the visiting judge also determined that: (1)

consistent with prior orders, Mother and Father would alternate years as to which party could claim

the annual dependent tax exemption/credit, providing that Mother shall do so in even years, and

Father shall do so in odd years; (2) the parties shall split C.K.’s out-of-pocket medical expenses

equally; and (3) consistent with its October 23, 2019, order, Father would retain possession of

C.K.’s passport.

       {¶13} Mother now appeals, raising seven assignments of error for this Court’s review.

We have combined some of her assignments of error.

                                                II.

                                  ASSIGNMENT OF ERROR I

       THE DOMESTIC RELATIONS COURT ERRED AND FURTHER VIOLATED
       THE LAW-OF-THE-CASE DOCTRINE, WHERE IT FAILED TO COMPLY
       WITH THE MANDATE OF THE OHIO NINTH DISTRICT COURT OF
       APPEALS TO RECALCULATE CHILD SUPPORT FOR THE PARTIES IN
       2011, 2012, AND 2013 WITHOUT UTILIZATION OF THE $150,000 INCOME
       LIMITATION.

                                 ASSIGNMENT OF ERROR II

       THE DOMESTIC RELATIONS COURT ERRED AND ABUSED ITS
       DISCRETION BY (1) DECLINING TO ORDER THAT THE APPELLEE-
       FATHER’S CHILD SUPPORT OBLIGATION FOR THE 2012 AND 2013
       CALENDAR YEARS, AND THEREAFTER BE SET IN ACCORDANCE WITH
       THE HIGHER RECALCULATIONS FOLLOWING REMAND, (2) BY
       CONDUCTING ITS R.C. 3119.04(B) ANALYSIS USING FALSE AND/OR
       UNSUPPORTED EVIDENCE CONCERNING MOTHER’S STANDARD OF
       LIVING, AND (3) BY UTILIZING THE CURRENT 2019 CHILD SUPPORT
       WORKSHEET FOR PAST YEARS.

                                 ASSIGNMENT OF ERROR III

       THE DOMESTIC RELATIONS COURT ERRED AND ABUSED ITS
       DISCRETION BY IN ITS CALCULATION OF THE CHILD SUPPORT FROM
       NOVEMBER 2019 FORWARD, AND FURTHER ERRED BY RELYING ON
       IRRELEVANT HEARSAY EVIDENCE AND UNSUBSTANTIATED
                                                  7


       EVIDENCE THAT WAS NOT PROPERLY SUBMITTED INTO EVIDENCE.
       (SIC.)

       {¶14} Mother’s first three assignments of error challenge the visiting judge’s child support

calculation. In her first assignment of error, Mother argues that the visiting judge erred by yet

again failing to comply with this Court’s remand instructions, which required the visiting judge to

“recalculate child support for the years at issue [i.e., 2011, 2012, and 2013] without utilization of

the $150,000 income limitation.” Kenney I at ¶ 36, 43; Kenney II at ¶ 13. She argues that the

visiting judge’s April 21, 2020, judgment entry orders Father to pay the same amount of child

support, i.e., $1,003.26, as the prior erroneous orders, and that doing so results in her being

responsible for over $27,000 in overpayments from January 2012 until November 2015.

       {¶15} In response, Father argues that Mother has misinterpreted this Court’s remand

instructions. He argues that this Court ordered the trial court to calculate child support using

Section 3119.04(B) as a starting point, and not necessarily to order child support without the

$150,000 income limitation. He argues that the visiting judge complied with this Court’s remand

instructions and that Mother is simply not satisfied with the result. He asserts that, if there was an

error, it was the fact that the visiting judge did not attach the child support guidelines to its

judgment entry.

       {¶16} In her second assignment of error, Mother argues that the visiting judge erred by

calculating Father’s child support obligation from 2012 forward using the $150,000 income limit,

by conducting an analysis under Section 3119.04(B) using false and/or unsupported information

concerning her standard of living, and by using the 2019 worksheet retroactively. Regarding the

false and/or unsupported information concerning her standard of living, Mother argues that the

visiting judge relied on her parents’ financial status and real-property assets to conclude that she

has vast familial resources at her disposal, which – she argues – is not the case. She argues that
                                                  8


the visiting judge improperly imputed her parents’ standard of living on her, and that it did so

without relying on any evidence in the record. Regarding the visiting judge’s use of the 2019

worksheet, Mother argues that the only worksheet attached to the October 23, 2019, judgment

entry (which the visiting judge relied on in the April 21, 2020, judgment entry) is from 2019 and

was calculated based upon the March 2019 revised Ohio Child Support Guidelines. She argues

that the visiting judge abused its discretion by relying on a 2019 worksheet when calculating child

support for periods prior to March 2019, and that the 2019 worksheet is not relevant for purposes

of determining retroactive child support in this case. She argues that the 2019 worksheet, the

income of the parties, Father’s additional children with his now-wife, and the 2019 guidelines were

not even in existence during the years for which the visiting judge was required to calculate

Father’s child support obligation.

       {¶17} In response, Father argues that Mother agreed to brief the matter below rather than

have a hearing. He argues that she had the opportunity to brief any issues regarding the supposed

false and/or unsupported information, and that she is simply not satisfied with the visiting judge’s

decision. He also argues that the visiting judge did not err by using the 2019 child support

worksheet. He asserts that the visiting judge clearly used and referenced the correct child support

worksheets attached to his July 20, 2018, brief on the matter, and that those worksheets did not

show any additional income for Mother. He again asserts that, if there was an error, it was the fact

that the visiting judge did not attach the child support guidelines to its judgment entry.

       {¶18} In her third assignment of error, Mother argues that the visiting judge abused its

discretion by including a childcare credit of $4,605.12 to Father, who provided no evidence

regarding the apparent childcare costs he has incurred for C.K., and that it abused its discretion by

not considering the factors under Section 3119.23 before granting a deviation. Mother asserts that
                                                 9


the trial court placed great weight on the irrelevant and unsubstantiated familial resources of her

parents, as opposed to Mother herself. She also argues that the trial court refused to consider

evidence that supported an upward deviation in order to maintain C.K.’s standard of living,

including the disparity of income between parties or households, other assets, and the needs of

each parent. She asserts that Father and his now-wife’s household income is in excess of $217,000,

which is four times the amount of her income, and that she continues to bear all of the costs related

to C.K.’s education and extracurricular activities. She asserts that the visiting judge relied on

hearsay evidence (i.e., two unauthenticated tuition checks signed by a trustee) to conclude that

Mother’s parents would pay for C.K.’s private-school education through twelfth grade through

C.K.’s alleged trust fund, which – she argues – does not exist.

       {¶19} In response, Father argues that, while the visiting judge did include a $4,605.12

childcare credit on the child support worksheet included in its October 23, 2019, judgment entry,

it did not affect his adjusted child support obligation and, therefore, was harmless error. Regarding

the visiting judge’s reliance on Mother’s familial resources, Father argues that the visiting judge

was permitted to consider any relevant factor when calculating child support. He argues that the

briefs and affidavits he submitted included information as to how C.K. and Mother enjoy a high

standard of living, and that this factor is relevant to a child support calculation. He also argues

that Mother’s attempt to “cry poor” is disingenuous, and that C.K. enjoys a greater standard of

living at Mother’s house than his given the resources that flow directly to Mother through her

family. Father further argues that Mother’s assertion that he does not pay for the majority of C.K.’s

expenses (e.g., additional school expenses and extracurricular expenses) is not true, and that the

recent amended shared parenting plan does not require Mother to pay for all of C.K.’s private-

school education.
                                                 10


       {¶20} Having summarized the parties’ arguments related to Mother’s first three

assignments of error, we now turn to this Court’s standard of review and the relevant law. As this

Court stated in Kenney I:

       “In general, ‘a trial court’s decision regarding child support obligations falls within
       the discretion of the trial court and will not be disturbed absent a showing of an
       abuse of discretion.’” * * * An abuse of discretion “connotes a decision that is
       unreasonable, arbitrary, or unconscionable.” * * * “If the issue on appeal, however,
       ‘is whether the trial court correctly applied the child support statute, this Court
       employs a de novo standard of review.’” * * * “In addition, ‘an appellate court
       reviews the factual findings to support that award under a manifest-weight-of-the-
       evidence standard.’”

Kenney I at ¶ 26, quoting Ferriot v. Noga, 9th Dist. Summit No. 28136, 2016-Ohio-7949, ¶ 8.

“[A]lthough the standard of review for the lower court’s child support determination is abuse of

discretion, challenges to factual determinations upon which the child support order is based must

be reviewed using the ‘some competent credible evidence’ standard.” Bender v. Bender, 9th Dist.

Summit No. 20157, 2001 WL 808975, *2 (July 18, 2001). “This means that a determination of

fact will be upheld on appeal if there is some competent, credible evidence to support the finding.”

Id.

       {¶21} “If the parties’ combined gross income exceeds $150,000, a court determines the

obligor’s child support obligation on a case-by-case basis considering the needs and the standard

of living of the children who are the subject of the child support order and of the parents.” Mistysyn

v. Lynch, 9th Dist. Lorain No. 18CA011317, 2019-Ohio-903, ¶ 10, quoting J.M. v. L.M., 9th Dist.

Lorain No. 17CA011126, 2018-Ohio-3417, ¶ 13. “[T]he statutorily-defined level of support for a

combined gross income of $150,000 represents ‘the starting point’ in the analysis when the parties’

combined income exceeds $150,000.” Batcher v. Pierce, 9th Dist. Summit No. 26785, 2013-Ohio-

4677, ¶ 9, quoting Bajzer v. Bajzer, 9th Dist. Summit No. 25635, 2012-Ohio-252, ¶ 5. “A court

may, in its discretion, award a greater level of support.” Id.
                                                    11


       {¶22} Regarding Mother’s argument that the visiting judge failed to follow this Court’s

remand instructions, we disagree. The visiting judge specifically addressed this Court’s remand

instructions and considered the $150,000 income limit when analyzing Father’s child support

obligation. The visiting judge ultimately concluded that there was no basis to award child support

above the $150,000 limit. As discussed below, the visiting judge did otherwise err in conducting

that analysis, but its error was not based upon its failure to follow this Court’s remand instructions.

       {¶23} As previously noted, the visiting judge determined that, “[b]ecause of the high

standard of living enjoyed by [Mother], her access to vast familial financial resources and

[Father’s] full financial support of [C.K.] during his 50% parenting time, [Mother] simply does

not need any more than the minimum child support called for by R.C. 3119.04(B) in order to

adequately provide for [C.K.’s] needs and standard of living[,]” and there is “simply no reason or

evidentiary support to increase Child Support over the $150,000 limit.” In support of its decision,

the visiting judge cited the supposed fact that Mother’s parents paid for C.K.’s private-school

tuition through a trust fund, and that it was anticipated that Mother’s parents would continue to

fund C.K.’s education through twelfth grade through that trust fund. The visiting judge also cited

the fact that Mother’s family owns certain real-property assets, as well as a profitable company

that has experienced significant financial gains.

       {¶24} This Court is troubled with the visiting judge’s reliance on Mother’s apparent

access to “vast familial financial resources” to support its conclusion that there is “simply no

reason or evidentiary support to increase Child Support over the $150,000 limit.” Mother argues

that such access does not exist, and that the visiting judge improperly imputed her parents’ standard

of living on her. Father directs this Court to the briefs and affidavits submitted below, arguing that

the record demonstrates that Mother and C.K. benefit from Mother’s high standard of living.
                                                 12


       {¶25} This Court’s review of the record indicates that Father attached an affidavit to his

briefing below wherein he attested to certain business and real-property assets that Mother’s family

purportedly owns.     Notwithstanding, this Court cannot say that Father’s affidavit provided

competent, credible evidence to support the visiting judge’s decision in this regard. Even if

Mother’s family does have significant assets, her apparent access to them is based upon

speculation, not upon any affirmative evidence in the record. See Ellis v. Treon, 12th Dist.

Clermont No. CA2014-03-021, 2014-Ohio-5010, ¶ 33 (acknowledging that speculation does not

constitute competent, credible evidence); Tarr v. Walter, 7th Dist. Jefferson No. 01 JE 7, 2002-

Ohio-3188, ¶ 24 (reversing a child support order that was based, in part, upon “erroneous

assumptions”).    This case is distinguishable from those wherein the record affirmatively

demonstrates that a parent does, in fact, receive support from his or her family, and that the parent

lives off of that support. See, e.g., Hahn v. Hahn, 9th Dist. Medina No. 11CA0064-M, 2012-Ohio-

2001, ¶ 29-31 (holding that the trial court did not abuse its discretion in considering the money the

father received from his parents as part of his gross income for child support purposes when the

father testified that his parents paid for all of his expenses, and the father’s mother testified that

she and her husband would continue to care for him as long as they were able to); Tiktin v. Tiktin,

8th Dist. Cuyahoga No. 72630, 1998 WL 229502, *2 (May 7, 1998) (finding that the trial court

did not abuse its discretion when it considered money the father received from one of his parents

as income for purposes of calculating the father’s child support obligation when the father testified

that he lives off the money he receives from that parent).

       {¶26} We are also troubled with the visiting judge’s conclusion that it is anticipated that

Mother’s parents will fund C.K.’s private-school education through twelfth grade through a trust

fund, which Mother asserts does not exist. Even if Mother’s parents paid for C.K.’s tuition in the
                                                 13


past, nothing in the record indicates that they will do so in the future.         See former R.C.

3119.01(C)(7)(e) (providing that gross income for child support computation purposes does not

include non-recurring income); Kenney I, 2017-Ohio-354, at ¶ 35-36 (addressing non-recurring

income). The visiting judge’s decision in this regard appears to have been based upon speculation

and unsupported assumptions.

       {¶27} In light of the foregoing, this Court cannot say that Mother’s parents’ assets and

financial resources – without more – should have been considered for purposes of calculating

Father’s child support obligation. In this case, we conclude that doing so resulted in an abuse of

discretion. See Ferriot, 2016-Ohio-7949, at ¶ 13-14 (vacating a child support award based, in

part, on the fact that nothing in the record supported one of the trial court’s factual findings). To

the extent that Father attempts to argue that Mother forfeited any challenge to the evidence

regarding her high standard of living by agreeing to brief the matter, we find his argument

unpersuasive.

       {¶28} Mother’s first assignment of error regarding the visiting judge’s alleged failure to

follow this Court’s remand instructions is overruled. Mother’s second and third assignments of

error are sustained on the basis that the visiting judge erred by relying on Mother’s apparent access

to “vast familial financial resources[,]” and the unsupported fact that it was anticipated that

Mother’s parents would pay for C.K.’s private-school education for purposes of calculating

Father’s child support obligation.

                                 ASSIGNMENT OF ERROR IV

       THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION BY
       AWARDING BOTH THE TAX DEPENDENCY TO EXEMPTIONS TO BOTH
       PARTIES, AND BY FAILING TO CONDUCT AN ANALYSIS TO
       DETERMINE WHICH PARENT WOULD RECEIVE THE M[O]ST NET
       SAVINGS AS [A] RESULT OF BEING GRANTED THE DEPENDENCY
       EXEMPTION.
                                                14



                                 ASSIGNMENT OF ERROR VI

       THE TRIAL COURT ERRED AS A MATTER OF LAW IN MODIFYING THE
       PARTIES’ RESPECTIVE RESPONSIBILITIES FOR OUT-OF-POCKET
       MEDICAL EXPENSES INCURRED ON BEHALF OF THE MINOR CHILD.

       {¶29} In her fourth assignment of error, Mother argues that the visiting judge abused its

discretion by not awarding her the annual dependent child tax exemption. In her sixth assignment

of error, Mother argues that the visiting judge erred by modifying the parties’ respective

responsibilities for out-of-pocket medical expenses because it did not determine that the

modification was in C.K.’s best interest. These arguments relate to and are premised upon (at least

in part) the visiting judge’s calculation of child support, which – as explained in this Court’s

analysis of Mother’s second and third assignments of error – was erroneous. Mother’s fourth and

sixth assignments of error are, therefore, premature at this time, and we decline to address them.

                                 ASSIGNMENT OF ERROR V

       THE TRIAL COURT ERRED IN DENYING APPELLANT[’S] MOTION FOR
       SANCTIONS AND ATTORNEY FEES PURSUANT TO CIV.R. 11 AND R.C.
       2323.51.

       {¶30} In her fifth assignment of error, Mother argues that the visiting judge erred by

denying her motion for sanctions and attorney’s fees against Father and his former attorney. In

response, Father asserts that Mother’s notice of appeal related to the October 23, 2019, judgment

entry only, not the June 26, 2019, judgment entry wherein the visiting judge dismissed her motion

for sanctions and attorney’s fees, and that the only judgment entry Mother attached to her

docketing statement was the October 23, 2019, judgment entry. He also asserts that his former

attorney is not a party to this appeal, and that she was dismissed as a party in the underlying case

in July 2019. He, therefore, argues that Mother’s assignment of error related to the denial of her
                                                 15


motion for sanctions and attorney’s fees is not properly before this Court, and that this Court should

overrule her fifth assignment of error on that basis.

        {¶31} In her reply brief, Mother argues that any error in this regard was harmless since

Father has responded to the merits of her argument in his appellate brief, and that the visiting

judge’s error was in the fact that it did not address the merits of her motion. She asserts that, once

this issue is reversed and remanded, Father and his former attorney can argue the merits of the

issue before the trial court.

        {¶32} Appellate Rule 3(D) requires the notice of appeal to “designate the judgment, order

or part thereof ap[p]ealed from[.]” “The purpose of such a notice is to apprise the opposite party

of the taking of an appeal.” Capital Loan & Sav. Co. v. Biery, 134 Ohio St. 333, 338 (1938).

“Failure of an appellant to take any step other than the timely filing of a notice of appeal does not

affect the validity of the appeal, but is ground only for such action as the court of appeals deems

appropriate, which may include dismissal of the appeal.” App.R. 3(A). Such actions are within

the discretion of the appellate court. Parra v. Continental Tire LLC, 9th Dist. Summit No. 26315,

2012-Ohio-4138, ¶ 15, quoting Transamerica Ins. Co. v. Nolan, 72 Ohio St.3d 320 (1995), syllabus

(“When presented with other defects in the notice of appeal, a court of appeals is vested with

discretion to determine whether sanctions, including dismissal, are warranted, and its decision will

not be overturned absent an abuse of discretion.”); see Armbruster v. Hampton, 9th Dist. Lorain

No. 05CA008716, 2006-Ohio-4530, ¶ 16, citing Nolan at 322 (“In determining whether an

appellate court abuses its discretion by dismissing an appeal on the basis of a timely, yet otherwise

defective, notice of appeal, the high court considers whether the appellant’s mistake was made in

good faith, whether prejudice has accrued as a result, whether dismissal constitutes a
                                                 16


disproportionate sanction, whether the client is punished for the fault of his counsel, and whether

the dismissal frustrates the overriding objective of deciding cases on their merits.”).

       {¶33} Here, Mother did not file a notice of appeal relative to the visiting judge’s denial of

her motion for sanctions and attorney’s fees against Father and his former attorney, nor did she

attach that judgment entry to her docketing statement. Consequently, Father’s former attorney is

not a party to this appeal and has not filed a responsive brief. Mother’s fifth assignment of error,

therefore, is not properly before this Court, and we overrule it on that basis. See In re D.T., 9th

Dist. Lorain No. 14CA010700, 2015-Ohio-5041, ¶ 10 (noting that an assignment of error relating

to a non-party was not properly before the court).

                                 ASSIGNMENT OF ERROR VII

       THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT SUA SPONTE,
       MODIFIED AN AGREED JUD[G]MENT ENTRY THAT ADOPTED AN
       AMENDED SHARED PARENTING PLAN AND PARENT COORDINATOR
       THAT WAS ORDERED BY THE COURT ON JULY 22, 2019, THREE
       MONTHS LATER WITHOUT A REQUEST FOR MODIFICATION OR
       FINDING SUCH MODIFICATION WAS IN THE CHILD’S BEST INTEREST.

       {¶34} In her seventh assignment of error, Mother argues that the trial court erred by sua

sponte modifying two of its prior orders regarding C.K.’s passport and international travel. She

argues that, in its July 22, 2019, judgment entry, the visiting judge ordered a parent coordinator,

and ordered the parties to discuss and reach an agreement regarding international travel with that

parent coordinator. She also argues that the amended shared parenting plan, which the visiting

judge adopted and journalized on July 22, 2019, ordered that C.K.’s passport shall be escrowed

with the Medina County Clerk of Courts or agreed upon professional. She asserts that the visiting

judge modified these prior orders by allowing Father to maintain possession of C.K.’s passport,

and by appointing the guardian ad litem as the decision maker regarding international travel. She
                                                 17


argues that the trial court had no authority to sua sponte modify these orders, and that it did so

without considering C.K.’s best interests.

       {¶35} In response, Father argues that the amended shared parenting plan indicated that

C.K.’s passport would be escrowed by a separate order, and that the October 23, 2019, judgment

entry (and adopted in the April 21, 2020, judgment entry) did just that. Father also argues that the

parent coordinator was ordered for last-resort situations when the parties could not agree on an

issue and needed a quick resolution. He further argues that the parent coordinator is only in place

for 24 months (i.e., until 2021), and that – when it expires – the July 22, 2019, October 23, 2019,

and April 21, 2020, orders will remain in effect.

       {¶36} The parties’ amended shared parenting plan provided that C.K.’s passport:

       shall be escrowed with the Medina County Clerk of Courts or another agreed upon
       professional. The Medina County Clerk of Courts or a neutral individual agreed
       upon in writing by the parties. The passport shall be escrowed by separate order.
       The Medina County Clerks of Courts or a neutral individual agreed shall provide
       the passport to the requesting parent a minimum of 48 hours in advance of
       international travel. Said passport shall be returned to Medina County Clerk of
       Courts or agreed upon passport holder within 48 hours of the completion of the
       scheduled travel.

It further provided that the issues of international travel and the parent coordinator would be

addressed by separate entries.

       {¶37} On July 22, 2019, the visiting judge approved and adopted the amended shared

parenting plan, and indicated that the issues of international travel and C.K.’s passport would be

taken under advisement. That same day, the visiting judge appointed a parent coordinator. In its

judgment entry appointing a parent coordinator, the visiting judge indicated that the parent

coordinator would “[i]ssue a written decision[], when attempts to assist the parties to reach an

agreement have failed, on * * *[C.K.’s] travel and passport issues.” The visiting judge then

addressed the passport and international travel issues again in its October 23, 2019, judgment entry,
                                                 18


concluding that Father would maintain possession of C.K.’s passport unless Mother needed it to

travel with C.K., and ordering that the guardian ad litem would attempt to resolve any issues

regarding C.K.’s international travel.

       {¶38} In her motion for clarification and reconsideration of the visiting judge’s October

23, 2019, judgment entry, Mother requested that the visiting judge reconsider its decision

regarding C.K.’s passport and international travel, arguing that the visiting judge had already

appointed a parent coordinator, and requesting that the court maintain C.K.’s passport. In its April

21, 2020, judgment entry, the visiting judge denied Mother’s request, ordering that the October

23, 2019, judgment entry addressing these issues remained in effect.

       {¶39} As Father argues, the amended shared parenting plan indicated that “[t]he passport

shall be escrowed by separate order.” That same section, however, specifically indicated that the

passport would be escrowed with the Medina County Clerk of Courts or “a neutral individual

agreed upon in writing by the parties.” In light of the parties’ amended shared parenting plan

indicating that C.K.’s passport would be escrowed with the Medina County Clerk of Courts or

other agreed upon professional, as well as the visiting judge’s appointment of the parent

coordinator to assist the parties in resolving any issues regarding C.K.’s passport and international

travel, we conclude that the visiting judge erred by subsequently sua sponte ordering that Father

would maintain possession of C.K.’s passport, and further ordering that the guardian ad litem

would attempt to resolve any issues regarding C.K.’s international travel. Mother’s seventh

assignment of error is sustained.

                                                III.

       {¶40} Mother’s first and fifth assignments of error are overruled. Mother’s second, third,

and seventh assignments of error are sustained. We decline to address Mother’s fourth and sixth
                                                19


assignments of error on the basis that they are premature. The judgment of the Medina County

Court of Common Pleas, Domestic Relations Division, is affirmed in part, reversed in part, and

the cause is remanded for further proceedings consistent with this decision.



                                                                          Judgment affirmed in part,
                                                                                   reversed in part,
                                                                               and cause remanded.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Medina, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed equally to both parties.




                                                     JENNIFER HENSAL
                                                     FOR THE COURT



SUTTON, J.
CONCURS.
                                             20


CARR, J.
CONCURRING IN PART, AND DISSENTING IN PART.

       {¶41} I concur with much of the majority’s analysis. However, in addition, I would

sustain Ms. Carroll’s first assignment of error.

       {¶42} In this Court’s most recent prior opinion involving these parties, Kenney v.

Carroll, 9th Dist. Medina No. 17CA0042-M, 2018-Ohio-1882, this Court ordered the 2017

nunc pro tunc entry to be vacated and instructed the trial court “to calculate child support

in accordance with this Court’s prior decision in Kenney[ v. Carroll, 9th Dist. Medina Nos.

13CA0090-M, 15CA0102-M], 2017-Ohio-354.” Kenney, 2018-Ohio-1882, at ¶ 13. Here,

the trial court did not comply with that instruction. Instead, it reviewed the prior judge’s

calculations from the 2017 entry and adopted them. In so doing, it recited language from

that 2017 entry. That quoted language repeatedly references the parties’ agreement to cap

the child support obligation for incomes greater than $150,000 at the $150,000 limit,

despite this Court’s instruction in the 2017 appeal for the trial court “to recalculate child

support for the years at issue without utilization of the $150,000 income limitation.”

Kenney, 2017-Ohio-354, at ¶ 36. In addition, the trial court concluded that this Court made

“no comment about the propriety of [the prior trial judge’s] calculation and application of

R.C. 3119.04(B).”     While it is true that this Court did not review the merits of the prior

trial judge’s calculations, that is because this Court ordered the entire 2017 entry to be

vacated. Kenney, 2018-Ohio-1882, at ¶ 13. Nothing in the 2018 opinion indicates that the

trial court should merely adopt the reasoning of the prior trial judge in the 2017 entry,

which was ordered vacated. On the contrary, the plain language of the 2018 opinion states
                                            21


that the trial court must “calculate child support” in accordance with the appeal decided in

2017. Id. Because Ms. Carroll demonstrated that the trial court failed to comply with this

Court’s remand instructions, I would sustain her first assignment of error.


APPEARANCES:

JOSEPH F. SALZGEBER, Attorney at Law, for Appellant.

PETER S. KIRNER, Attorney at Law, for Appellee.